Citation Nr: 0407879	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  95-02 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a right elbow 
disorder, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a back disorder, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a compensable evaluation for multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2003).





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993, with service in Saudi Arabia from October 11, 1990 
until April 27, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in June 1994 and February 2000.  The Board 
remanded this case back to the RO for further development in 
June 2003, and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has a diagnosed left knee disorder that has 
not been shown to be etiologically related to service.

3.  The veteran has a diagnosed right elbow disorder that has 
not been shown to be etiologically related to service.

4.  The veteran has current low back pain which has been 
attributed to poor posture and not to any incident of 
service.

5.  The veteran has not been diagnosed with PTSD.

6.  The veteran's service-connected laceration scars of the 
left forearm, the left middle finger, and the left thigh have 
not been shown to interfere with normal employability.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service or as a consequence of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2003).

2.  A right elbow disorder was not incurred in or aggravated 
by service or as a consequence of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2003).

3.  A back disorder was not incurred in or aggravated by 
service or as a consequence of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2003).

4.  PTSD was not incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

5.  The criteria for entitlement to a compensable evaluation 
for multiple, noncompensable service-connected disabilities 
under 38 C.F.R. § 3.324 have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.324, 4.1 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him multiple VA examinations addressing his 
claimed disorders.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in an August 2003 letter.  By this letter, the RO 
has also notified the veteran of exactly which portion of 
that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board is aware that the appealed rating decision preceded 
the RO's August 2003 VCAA notice.  Subsequent to that notice, 
however, the RO readjudicated the veteran's claim in a 
September 2003 Supplemental Statement of the Case.  
Consequently, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case constituted harmless error and 
should not preclude consideration of this appeal at the 
present time.  See also Conway v. Principi,  353 F.3d 1369 
(Fed. Cir. 2004).



II.  Service connection for left knee, right elbow, and low 
back disorders

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
 
Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from VA's 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).



B.  Left knee disorder

In July 1990, during service, the veteran was treated for 
complaints of a left knee injury for three weeks and was 
assessed with a probable minor internal injury.  At this 
time, a prior high school left knee injury was noted.  In 
March 1992, the veteran was seen with complaints of left knee 
pain and was assessed with knee strain.  No orthopedic 
complaints were indicated in a February 1993 Report of 
Medical History, however.  The veteran denied a left knee 
injury during a February 1998 VA orthopedic examination, and 
x-rays of the left knee were within normal limits.  However, 
a June 2000 MRI revealed minimal left knee joint effusion, a 
small amount of increased fluid associated with the lateral 
collateral ligament, and an osseous defect.  

The veteran's September 2002 VA orthopedic examination, 
conducted by an examiner who reviewed the claims file, 
revealed left knee intermittent strain and recurrent 
effusions "post a high school-related injury."  The 
examiner opined that it was "not at least as likely as not" 
that this disorder was related to service, as the current 
left knee findings were related to a high school injury, and 
not to military service.

Upon reviewing this evidence, the Board is not entirely 
convinced that a current left knee disorder "clearly and 
unmistakably" preexisted service; while the September 2002 
VA examiner related the veteran's disorder to a high school 
injury, there is no indication from the service medical 
records of a left knee disability at entry into service.  
What is clear and unmistakable, however, is that this same 
examiner found no etiological relationship whatsoever between 
a current, diagnosed left knee disorder and service.  
Moreover, the fact that a current disorder has been diagnosed 
renders 38 C.F.R. § 3.317, concerning undiagnosed illness 
claims, inapplicable, and this claim may thus only be 
considered on a direct service connection basis.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The only evidence of record supporting the veteran's claim is 
his lay opinion, as indicated in his December 2001 hearing 
testimony.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
left knee disorder, to include as due to an undiagnosed 
illness, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

C.  Right elbow disorder

In October 1992, during service, the veteran was treated for 
complaints of pain in the right elbow.  No orthopedic 
complaints were indicated in a February 1993 Report of 
Medical History, however.  The veteran's February 1998 VA 
orthopedic examination revealed right elbow flexion to 140 
degrees, and x-rays of the right elbow were within normal 
limits.  

A September 2002 VA orthopedic examination revealed right 
elbow strain, with normal x-rays.  The examiner, however, 
determined that, based on a review of the claims file, it was 
not at least as likely as not that this current diagnosis was 
related to an injury in service.  This opinion was predicated 
on the fact that the veteran was not seen for in-service 
elbow complaints following October 1992.  

As with the left knee claim, there is no competent medical 
evidence suggesting an etiological relationship whatsoever 
between a current, diagnosed right elbow disorder and 
service, and the veteran's contentions to this effect were 
clearly contradicted in the report of the September 2002 VA 
orthopedic examination.  Also, the fact that a current 
disorder has been diagnosed renders 38 C.F.R. § 3.317 
inapplicable, and this claim may thus only be considered on a 
direct service connection basis.  See Combee v. Brown, 34 
F.3d at 1042.  

Again, the only evidence of record supporting the veteran's 
claim is his lay opinion, as indicated in his December 2001 
hearing testimony.  As the veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical causation, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right elbow disorder, to include as due to an undiagnosed 
illness, and this claim must be denied.  As the preponderance 
of the evidence is against the veteran's claim, 38 U.S.C.A. 
§ 5107(b) is inapplicable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

D.  Back disorder

In January 1993, during service, the veteran was seen with 
complaints of back pain and was assessed with mechanical low 
back pain.   No orthopedic complaints were indicated in a 
February 1993 Report of Medical History, however.  Following 
service, the veteran was first treated for low back pain in 
October 1994.  A March 1995 VA spine examination also 
revealed low back pain, and x-rays of the lumbosacral spine 
were unremarkable.  A February 1998 VA spine examination was 
within normal limits.  Mechanical low back pain was noted in 
a July 2000 VA treatment report.  The veteran's April 2001 VA 
scars examination contains a diagnosis of mechanical low back 
pain since 1992.  

A September 2002 VA orthopedic examination revealed only 
mechanical low back pain, "secondary to poor posture."  The 
examiner noted that there was no residual from the veteran's 
mechanical back pain in service, as this pain was apparently 
associated with a viral syndrome.  Moreover, radiological 
studies revealed no evidence of disc disease, and 
neurological studies addressing claimed paresthesias of the 
lower extremities were within normal limits.  Overall, the 
examiner opined that it was not at least as likely as not 
that a current back disorder was related to service; rather, 
the veteran's primary back problem was related to, and 
recurred as a result of, poor posture.

In this case, the veteran has been treated frequently with 
low back complaints subsequent to service, but, to date, the 
only diagnosis has been low back pain.  Pain alone, however, 
does not constitute a "disorder" for VA compensation 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), aff'd in part, vacated and remanded in part on other 
grounds by 259 F.3d 1356 (Fed. Cir. 2001)..  

Accordingly, in the absence of a diagnosis for VA 
compensation purposes, the Board has considered the question 
of whether the veteran's low back symptomatology might be 
attributable to an "undiagnosed illness," as contemplated 
under 38 C.F.R. § 3.317.  The examiner's opinion from the 
September 2002 VA examination report, however, clearly 
attributes the veteran's low back pain to his poor posture 
and discounts any possibility of an etiological link to 
service.  See Brannon v. Derwinski, 1 Vet. App. 314, 315-16 
(1991) (concerning intervening causes in regard to service 
connection claims).  

Again, the only other evidence of record supporting the 
veteran's claim is his lay opinion, as indicated in his 
December 2001 hearing testimony.  As the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. at 186.

Overall, the competent medical evidence of record reflects 
that the veteran has current low back pain which is 
attributable to poor posture and not to any incident of 
service, including an "undiagnosed illness."  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a back 
disorder, to include as due to an undiagnosed illness, and 
this claim must be denied.  As the preponderance of the 
evidence is against the veteran's claim, 38 U.S.C.A. 
§ 5107(b) is inapplicable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

III.  Entitlement to service connection for PTSD

As indicated above, in order to establish service connection 
for a particular disorder, the evidence of record must 
generally demonstrate that a disease or injury resulting in a 
current disability was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

In this case, however, the Board need not address the 
questions of whether the veteran participated in combat with 
the enemy during service or, alternatively, experienced a 
corroborated stressor because he has never been diagnosed 
with PTSD by a medical or other mental health professional.  
Indeed, the question of a current diagnosis was addressed in 
a March 1995 VA PTSD examination report, but the examiner was 
"unable to confirm the diagnosis of Post-Traumatic Stress 
Disorder" and instead diagnosed adjustment disorder, anxious 
and depressed.  The RO has not obtained any subsequent 
medical evidence suggesting a current diagnosis of PTSD.  

Again, also, the veteran's lay opinion as to his claimed 
diagnosis of PTSD does not constitute competent medical 
evidence in view of his lack of medical or mental health 
expertise.  See Routen v. Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

IV.  Entitlement to a compensable evaluation for multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
to clearly interfere with normal employability, even though a 
compensable evaluation has not been assigned for any of these 
disabilities, a 10 percent evaluation may be assigned, but 
not in combination with any other rating.  38 C.F.R. § 3.324.

In this case, the veteran's service-connected disabilities 
consist of laceration scars of the left forearm, the left 
middle finger, and the left thigh.  For each of these 
disabilities, a zero percent evaluation has been in effect 
since March 1993.

The Board has reviewed the evidence of record in this case 
and observes that the veteran's March 1995 VA general medical 
examination revealed each of the noted scars but did not 
indicate any objective evidence of current symptomatology.  
These scars were also addressed during an August 1998 VA 
scars examination, but the examiner noted that these scars 
"were appropriately treated and they have apparently healed 
well without any limitation of motion or other problems."  
An April 2001 VA scars examination revealed no tenderness, 
adherence, texture loss ulceration, breakdown of skin, 
depression, inflammation, keloid deformation, or 
disfigurement of any of the veteran's scars.  The veteran's 
lacerations were also noted in a September 2002 orthopedic 
examination report, but the examiner did not suggest any 
resultant occupational impairment.  See 38 C.F.R. §§ 
4.1, 4.118, Diagnostic Codes 7803-7805 (2003); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (2002) (the current and 
prior versions of diagnostic criteria addressing the 
evaluation of scars).

Overall, there is no competent medical evidence of record 
whatsoever suggesting that the veteran's three service-
connected scars interfere with normal employability.  Rather, 
these scars have been shown on examination to be essentially 
asymptomatic in nature.  Accordingly, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
a compensable evaluation for multiple, noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.



ORDER

The claim of entitlement to service connection for a left 
knee disorder, to include as due to an undiagnosed illness, 
is denied.  

The claim of entitlement to service connection for a right 
elbow disorder, to include as due to an undiagnosed illness, 
is denied.  

The claim of entitlement to service connection for a back 
disorder, to include as due to an undiagnosed illness, is 
denied.  

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to a compensable evaluation for 
multiple, noncompensable service-connected disabilities under 
38 C.F.R. § 3.324 is denied.


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



